IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 BENJAMIN WOOLLEY, an individual             )         No. 81218-1-I
 residing in the State of Washington,        )
                                             )         DIVISION ONE
                      Respondent,            )
                                             )         ORDER WITHDRAWING
               v.                            )         OPINION AND
                                             )         SUBSTITUTING OPINION
 EL TORO.COM, LLC, a Delaware                )
 limited liability company; HTTP             )
 HOLDINGS, LLC, a Wyoming                    )
 corporation; and DANIEL KIMBALL, an         )
 individual residing in the state of         )
 Kentucky,                                   )
                                             )
                      Appellant.             )
                                             )

       The opinion for this case was filed on January 25, 2021. A majority of the

panel request that the opinion filed on January 25, 2021 be withdrawn and a

substitute unpublished opinion be filed. Now therefore, it is hereby

              ORDERED that the opinion filed on January 25, 2021 is withdrawn

       and a substitute unpublished opinion shall be filed.



                                   FOR THE COURT:




                                   Judge